Citation Nr: 0942550	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  07-04 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired low 
back disability.

2.  Entitlement to service connection for residuals of a 
collapsed left lung.

3.  Entitlement to an initial schedular rating higher than 10 
percent for cervical degenerative disc disease. 

4.  Entitlement to an initial schedular rating higher than 20 
percent for left rotator cuff tendonitis, secondary to left 
clavicle fracture.

5.  Entitlement to an initial schedular rating higher than 10 
percent for left median nerve neuropathy, secondary to a left 
clavicle fracture. 

6.  Entitlement to an initial compensable schedular rating 
for any other residual of a left clavicle fracture. 

7.  Entitlement to an initial schedular rating higher than 50 
percent for migraines. 

8.  Entitlement to a total disability rating based on 
individual unemployability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from June 1973 
to June 1977.

This appeal comes to the Board of Veterans' Appeals (Board) 
from January 2005 and later-issued rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In pertinent part of the January 2005 
rating decision, the RO granted service connection for the 
cervical spine and assigned a 10 percent rating, granted 
service connection for residuals of a left clavicle fracture 
and assigned a noncompensable rating, and granted service 
connection for multiple rib fractures and assigned a 
noncompensable rating.  An effective date of January 14, 
2004, was assigned for all ratings.  The decision denied 
service connection for lumbar spine degenerative joint 
disease, residuals of concussion, and residuals of a 
collapsed left lung.  

In a February 2005 written statement in support of claim, the 
Veteran indicated that he sought increased compensation for 
the cervical spine, the collapsed lung, the rib fractures, 
the left clavicle, and the lumbosacral spine.  The Board 
accepts the Veteran's statement as a notice of disagreement 
(NOD) to those issues.  He did not disagree with the denial 
of service connection for residuals of concussion.  

In pertinent part of a May 2005 rating decision, the RO 
granted separate service connection for left rotator cuff 
tendonitis secondary to left clavicle fracture and assigned a 
20 percent rating effective from January 13, 2004.  In 
letters received by the RO in May 2005 and April 2006, the 
Veteran conveyed continuing disagreement concerning his left 
shoulder, back, lungs, and neck.  

According to 38 C.F.R. § 3.310, "When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition."  In an October 2008 rating decision, the RO 
granted separate service connection for the left median nerve 
secondary to a service-connected left clavicle fracture.  The 
RO assigned a 10 percent rating effective from January 13, 
2004.  Although the Veteran has not specifically disagreed 
with this recent 10 percent rating, the Board must 
nevertheless address it, as it has become part of the 
original condition on appeal. 

In a December 2008 rating decision, the RO granted service 
connection for migraines and assigned a 30 percent rating 
effective from August 14, 2007.  The Veteran submitted a 
timely NOD to the 30 percent rating.  No statement of the 
case (SOC) was issued.  Rather, in April 2009, the RO granted 
a 50 percent rating effective from August 14, 2007, and 
withdrew the Veteran's appeal.  According to 38 C.F.R. 
§ 20.204 (a), only an appellant or authorized representative 
may withdraw an appeal.  In accordance with 38 C.F.R. 
§ 19.26, unless the matter has been resolved by a grant of 
benefits or the NOD is withdrawn by appellant or his 
representative, the agency must prepare an SOC.  Thus, a 
remand is necessary.  Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); VAOPGCPREC 16-92.  However, this issue will be 
returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Because the Veteran has testified before the undersigned 
Veterans Law Judge that his service-connected disabilities 
preclude employment, the Board must also assume jurisdiction 
over the issue of a total disability rating for compensation 
based on individual unemployability (hereinafter referred to 
as TDIU).  The Board is required to remand, rather than 
refer, this issue for appropriate development.  See 
VAOPGCPREC 6-96.  This issue has been added to page 1 to 
reflect the Board's jurisdiction over the matter.

Entitlement to a higher initial rating for migraines and 
entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence dissociates an acquired low back 
disability from active military service and attributes the 
disability to the aging process. 

2.  The medical evidence dissociates emphysema, the current 
respiratory disability, from a collapsed left lung suffered 
during active military service and attributes it to long term 
tobacco use. 

3.  Cervical degenerative disc disease has been manifested 
throughout the appeal period by limitation of motion no worse 
than 40 degrees of forward flexion, 30 degrees of extension, 
35 degrees of right lateral bending, 15 degrees of left 
lateral bending, 15 degrees of right rotation and 55 degrees 
of left rotation.  

4.  Neither ankylosis of the cervical spine nor vertebral 
fracture causing loss of 50 percent or more of vertebral body 
height is shown.  

5.  Painful limitation of motion of the cervical spine and 
additional functional impairment due to pain on use of the 
cervical spine is shown. 

6.  Throughout the appeal period, left shoulder range of 
motion has been no worse than to 90 degrees of forward 
flexion (pain began at 80 degrees), 30 degrees of extension, 
50 degrees of external rotation, 50 degrees of internal 
rotation, and 85 degrees of abduction.  

7.  Competent, credible testimony of additional impairment 
due to painful left arm motion has been submitted.  

8.  Impairment of the left median nerve has been manifested 
throughout the appeal period by sensory deficits in the left 
fingers and by motor weakness in those fingers.

9.  Because a rating has been assigned for left shoulder 
limitation of motion, a rating for left clavicle malunion is 
not warranted. 


CONCLUSIONS OF LAW

1.  Low back degenerative disc disease or other acquired low 
back disability was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2009).

2.  Neither emphysema nor any other respiratory disability 
was incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

3.  The criteria for an initial 20 percent schedular rating 
for cervical degenerative disc disease are met for the entire 
appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp.2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, Plate V, § 4.71a, Diagnostic Codes 5235, 
5243 (2009).

4.  The criteria for an initial 30 percent schedular rating 
for left arm limitation of motion are met for the entire 
appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp.2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, Plate I, § 4.71a, Diagnostic Code 5201 
(2009).

5.  The criteria for an initial 20 percent schedular rating 
for left median nerve impairment are met for the entire 
initial rating period relevant to left clavicle fracture 
residuals (from January 13, 2004).  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp.2009); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8515 
(2009).

6.  The criteria for an initial compensable schedular rating 
for residuals of left clavicle fracture are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp.2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, 
Diagnostic Code 5203.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his representative of any information 
and any medical or lay evidence that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and that 
the claimant is expected to provide.  This notice must be 
provided prior to an initial unfavorable decision.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the claimant was notified of this information by letter 
sent in February 2004, prior to adjudication of the claims. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, such notice was 
provided in March 2006, subsequent to initial adjudication. 

The claimant challenges the initial evaluations assigned 
following the grant of service connection.  In Dingess, the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

VA also has a duty to assist the claimant in the development 
of the claims.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained VA outpatient treatment reports.  The claimant 
submitted private treatment records.  A hearing before the 
undersigned veterans law judge was provided.  The claimant 
was afforded VA medical examinations.  Neither the claimant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).



Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2009).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are 
accorded special consideration for service connection.  Where 
a veteran served at least 90 days during a period of war or 
after December 31, 1946, and a listed chronic disease, such 
as arthritis, becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease will be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
Veteran's service, his unit's history, his service medical 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
Veterans under 38 U.S.C.A. § 1154(b), but, because the 
Veteran was not in combat, he will not be afforded this 
consideration.  

Acquired Low Back Disability

The Veteran maintains that lumbar spine degenerative disc 
disease or other acquired low back disability is the result 
of injury sustained during active service.  

The service treatment records (STRs) contain a complaint of 
pain in the left hip and back in August 1973.  Rotation of 
the thoracolumbar spine produced tenderness in the 
paraspinous area and left sacroiliac spine.  The impression 
was muscle strain.  The STRs also reflect a neck injury and 
clavicle fracture in an October 1973 auto accident; however, 
no lower spine injury is mentioned and no further low back 
pain from the August 1973 complaint is mentioned.  
Intrascapular and occipital pain was reported in July 1974.  

The STRs also reflect that during a May 1977 separation 
examination, the spine was normal.  There is no report of 
medical history questionnaire to accompany the separation 
examination report, however.  Thus, it is unknown whether the 
Veteran reported continuing back pains at the time of 
separation.  

An October 2004 VA compensation examination report mentions 
that low back pains did not begin until "after some time" 
from military service.  He currently worked in a job that 
required lifting heavy objects.  

In October 2008, a VA physician reviewed the STRs, examined 
the Veteran, elicited a history of relevant symptoms, and 
concluded that the current lumbar spine condition, 
characterized as a low back degenerative disease, is the 
result of the aging process, rather than to active military 
service.  The rational provided was that the STRs and other 
history elicited from the Veteran suggested nothing worse 
than a complaint of back pains dating back to active service.  
There was no back injury during active service, according to 
the physician.  

The above medical opinion is persuasive, as it is based on 
correct facts and is supported by rationale.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical 
opinion that contains only data and conclusions is accorded 
no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 
(1993) (medical opinion based upon an inaccurate factual 
premise has no probative value).  No other medical opinion 
addressing the etiology of any current low back disorder has 
been submitted.  

While the Veteran has provided lay evidence of a link, VA 
regards lay statements to be competent evidence of 
descriptions of symptoms of disease, disability, or injury, 
but not the determination of an issue involving a question of 
medical expertise.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); but see Jandreau v. 
Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis 
is competent if: (1) lay person is competent to identify the 
medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional).  The Veteran's opinion in this matter is of 
little value because the determination involves a question 
that only medical experts may address.  

Social Security Administration (SSA) records were received 
during the appeal period; however, they do not tend to link 
any low back disorder to military service.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for service connection for an 
acquired low back disability is therefore denied.

Residuals of a Collapsed Left Lung

The Veteran maintains that a respiratory disability is the 
result of a collapsed left lung (pneumothorax) injury 
sustained during active service.  

The STRs reflect that in October 1973, the Veteran was 
injured in an auto accident.  The injuries included four 
fractured left ribs, a fractured left clavicle, and a 
collapsed left lung.  Post surgery X-rays in October 1973 
showed the left lung to be re-inflated, although a December 
1973 report notes shortness of breath.  An August 1974 report 
notes that the lungs were normal and were clear of any 
wheeze.  The examiner wrote, "PT completely fit for service 
in regards to pulmonary & cardiovascular status."  During a 
May 1977 separation examination, the lungs and chest were 
normal.  There is no report of medical history questionnaire 
to accompany the separation examination report, however.  
Thus, it is unknown whether the Veteran reported a 
respiratory problem at the time of separation.  

A July 2008 VA nurse-practitioner note mentions that the left 
side of the chest ached.  The Veteran reported a history of 
inflammation of chest muscles.  August 2008 VA chest X-rays 
showed mild bilateral emphysema and intra-thoracic 
calcifications from old granulatomous disease.  

In October 2008, a VA physician reviewed the STRs, examined 
the Veteran, elicited a history of relevant symptoms, and 
concluded that the Veteran had no discernible residual of the 
in-service pneumothorax.  The physician found the current 
emphysema to be consistent with long term tobacco use.  Thus, 
the negative medical opinion offered is supported by 
rationale.  

The above medical opinion is persuasive, as it is based on 
correct facts and is supported by rationale.  Nieves-
Rodriguez, supra.  No other medical opinion addressing the 
etiology of a respiratory disorder has been submitted.  

While the Veteran has provided lay evidence of a link, VA 
regards lay statements to be competent evidence of 
descriptions of symptoms of disease, disability, or injury, 
but not the determination of an issue involving a question of 
medical expertise.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); but see Jandreau v. 
Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis 
is competent if: (1) lay person is competent to identify the 
medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional).  The Veteran's opinion in this matter is of 
little value because the determination involves a question 
that only medical experts may address.  

SSA records were received during the appeal period; however, 
they do not tend to link any respiratory disorder to active 
military service.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Service connection for residuals of a 
collapsed left lung must therefore be denied.

Initial Rating for Cervical Degenerative Disc Disease 

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service treatment records.  38 C.F.R. 
§ 4.2.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  A VA medical examination report must also include 
a "full description of the effects of disability upon the 
person's ordinary activity."  38 C.F.R. § 4.10; Martinak v 
Nicholson, 21 Vet. App. 447, 454 (2007).

Additionally, if a Veteran or the record reasonably raises 
the question of whether the Veteran is unemployable due to 
the disability for which an increased rating is sought, then 
a total rating based on individual unemployability (TDIU) as 
a result of that disability must be considered.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination, including during 
flare-ups.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
distinguished a claim for an increased rating from that of a 
claim arising from disagreement with the initial rating 
assigned after service connection was established.

The United States Court of Appeals for Veterans Claims 
(Court) held that where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

Spine disabilities are rated under the General Rating Formula 
for Diseases and Injuries of the Spine set forth as follows: 

 5235 Vertebral fracture or dislocation
 5236 Sacroiliac injury and weakness
 5237 Lumbosacral or cervical strain
 5238 Spinal stenosis
 5239 Spondylolisthesis or segmental 
instability
 5240 Ankylosing spondylitis
 5241 Spinal fusion
 5242 Degenerative arthritis (see 
Diagnostic Code 5003)
 5243 Intervertebral disc syndrome

Cervical spine degenerative disc disease has been rated 10 
percent disabling for the entire appeal period under 
Diagnostic Code 5235-5243.  Under those codes, a spine 
disability rating based on duration and severity of 
incapacitating episodes of intervertebral disc syndrome are 
available as follows:  

     Incapacitating episodes having a total duration 
of at least one week but less than two weeks during 
the past 12 months warrant a 10 percent rating.  
Incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during 
the past 12 months warrant a 20 percent rating.  
Incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during 
the past 12 months warrant a 40 percent rating.  
Incapacitating episodes having a total duration of 
at least six weeks during the past 12 months 
warrant a 60 percent rating.  

Incapacitating episodes are those of acute signs and symptoms 
that require bed rest prescribed by a physician and treatment 
by a physician.  

For diagnostic codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, the following rating 
criteria apply: 

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease 

Unfavorable ankylosis of the entire 
spine.......................................100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine....................................
.......................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine............................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine.  30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis..  20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, combined range of motion of the 
cervical spine greater than 170 degrees 
but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the 
height...................................
......................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

In this case, an October 2008 VA compensation examination 
report specifically mentions that there had been no 
incapacitating episode.  Thus, the alternate rating criteria 
based on ankylosis and/or limitation of motion is triggered.  

The Veteran underwent VA compensation examinations of his 
cervical spine in October 2004 and again in April 2008.  The 
reports reflect that throughout the appeal period, the 
cervical spine has shown limitation of motion no worse than 
40 degrees of forward flexion, 30 degrees of extension, 35 
degrees of right lateral bending, 15 degrees of left lateral 
bending, 15 degrees of right rotation and 55 degrees of left 
rotation.  These ranges of motion, when combined, that is, 
when added-up, total 190 degrees.  Neither ankylosis of the 
cervical spine nor vertebral body fracture with loss of 50 
percent or more of the height is shown.  

Muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis is not shown.  While 
C-2 and C-5 fractures occurred in service, their vertebral 
bodies have maintained full height.  Moreover, a 10 percent 
rating has already been assigned for the cervical spine, and 
the cervical fractures at C-2 and C-5 warrant only a 10 
percent rating in any event.  Therefore, these fractures 
could not form the basis of a higher schedular rating. 

Comparing the cervical spine ranges of motion to the rating 
criteria for a rating based on limited range of motion, it is 
clear that the criteria for a schedular rating greater than 
10 percent are not more nearly approximated.  However, 
further DeLuca consideration is necessary.  

The tenets of DeLuca require that a rating greater than 10 
percent be considered based on additional functional 
impairment, such as pain on use.  In this case, competent, 
credible testimony of painful motion of the cervical spine 
was offered and there is evidence that the Veteran cannot 
drive due to limited rotation of his neck.  Thus, the Board 
will allow that the cervical spine should be schedular rated 
20 percent disabling due to the additional impairment shown.  

Next for consideration is a separate rating for chronic 
neurological manifestations attributed to the service-
connected cervical spine disability.  "Chronic" neurologic 
manifestations mean neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2009).

In this case, all left upper extremity pain, sensory 
deficits, and muscle weakness have been attributed to another 
service-connected disability, the left clavicle fracture.  In 
October 2008, a VA physician offered this assessment 
concerning the left hand:

      It IS LESS LIKELY AS NOT (LESS THAN 50 PERCENT 
PROBABILITY) CAUSED BY OR A RESULT OF LUE [left 
upper extremity] and cervical spine conditions.  
RATIONALE FOR OPINION GIVEN: the Veteran has normal 
EMG/NCV's of the Left upper extremity ruling out 
cervical radiculopathy and polyneuropathy.  Rehab 
medicine evaluation reveals left shoulder 
impingement as source of left hand symptoms. 

While the above medical evidence tends to rule-out cervical 
spine-related neuropathy of the left upper extremity, the 
medical opinion does not address any right upper extremity 
neuropathy, if any exists.  There is very little evidence of 
any right upper extremity neuropathy.

An October 2004 VA compensation examination report notes 
bilateral decreased sensation over the thumb and index 
fingers.  This is the only mention of potential right upper 
extremity neuropathy.  September 2008, October, and November 
2008 neurological examination reports are negative for right 
upper extremity symptoms.  Thus, the Board finds that 
neurological manifestation of the right upper extremity that 
are "present constantly, or nearly so" are not shown.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  Further 
consideration of a rating for right upper extremity 
neuropathy is therefore unnecessary.  

SSA records were received during the appeal period; however, 
they do not add any new relevant information concerning the 
cervical spine.  

After consideration of all the evidence of record, including 
the testimony, the Board finds that for the entire appeal 
period, a 20 percent initial rating should be granted for 
cervical spine degenerative disc disease under Diagnostic 
Code 5243.  The evidence does not contain factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal.  The assignment of staged ratings therefore is not 
necessary.  Hart, supra.  

Higher Initial Ratings for the Left Shoulder 

The Veteran disagrees with the initial disability ratings 
assigned to his left shoulder disability.   Three separate 
left shoulder-related ratings have been assigned.  The 
disability characterized as "rotator cuff tendonitis, left 
shoulder, associated with status post fracture of the left 
clavicle (claimed as fracture of the collar bone)" has been 
rated 20 percent disabling for the entire appeal period (from 
January 13, 2004) under Diagnostic Code 5201. 

A second left shoulder-related disability has been granted 
service connection and rated noncompensably for the entire 
appeal period under Diagnostic Code 5299-5203.  This 
disability is characterized as "Status post fracture of the 
left clavicle (claimed as fracture of the collar bone)."   

Finally, a third left-shoulder-related disability has been 
granted service connection and rated 10 percent from 
September 15, 2008.  This disability is characterized as 
"Left median nerve associated with status post fracture of 
the left clavicle (claimed as fracture of the collar bone)."  
This disability became service-connected after recent medical 
evidence linked it to the service-connected left shoulder 
disability.  Thus, this disability enjoys the status of 
"secondary service connection" as set forth at 38 C.F.R. 
§ 3.310.  

We now turn to the 20 percent rating assigned under 
Diagnostic Code 5201 for left rotator cuff tendonitis.  The 
medical evidence reflects that the left arm is the non-
dominant side.  

Impaired motion of the shoulder joint may be rated under 
Diagnostic Code 5201.  A 40 percent rating is assigned where 
there is limitation of motion of the major arm to 25 degrees 
from the side.  A 30 percent rating is assigned where there 
is limitation of motion of the minor arm to 25 degrees from 
the side.  A 30 percent rating is assigned where there is 
limitation of motion of the major arm to midway between the 
side and the shoulder level.  A 20 percent rating is assigned 
for similar limitation of motion of the minor arm.  A 20 
percent rating is also warranted if motion of either arm is 
limited to no higher than shoulder level.  38 C.F.R. § 4.71, 
Plate I, § 4.71a, Diagnostic Code 5201 (2009).

The Veteran underwent VA compensation examinations in October 
2004 and again in April 2008.  The reports reflect that 
throughout the appeal period, the left shoulder has 
limitation of motion no worse than to 90 degrees of forward 
flexion (pain began at 80 degrees), 30 degrees of extension, 
50 degrees of external rotation, 50 degrees of internal 
rotation, and 85 degrees of abduction.  See 38 C.F.R. § 4.71, 
Plate I.  

On September 2009, the Veteran testified before the 
undersigned veterans law judge that he had trouble dressing 
due to left arm limitation of motion and pain.  He testified 
that that the pain was constant, limited all activities, and 
caused trouble sleeping. 

SSA records were received during the appeal period, however, 
they do not add any new relevant information concerning the 
left shoulder disability.  

Comparing the left shoulder ranges of motion to the rating 
criteria of Diagnostic Code 5201, it is clear that the 
criteria for a schedular rating greater than 20 percent are 
not more nearly approximated because motion of either arm is 
limited to no higher than shoulder level.  Further DeLuca 
consideration is necessary, however, because there is 
evidence of painful motion and additional functional 
impairment.  

The tenets of DeLuca require that a rating greater than 20 
percent be considered based on additional functional 
impairment, such as pain on use.  In this case, competent, 
credible testimony of painful motion of the left arm was 
offered.  Thus, the left shoulder limitation of motion may be 
schedular rated 30 percent disabling due to the additional 
impairment shown.  

Next for consideration is a higher initial rating for the 
left median nerve or ulnar nerve of the left upper extremity, 
as shown by the medical evidence.  This disability has been 
rated 10 percent from September 15, 2008, under Diagnostic 
Code 8599-8515.  The Board must determine whether a higher 
initial rating is warranted for any portion of the appeal 
period.  Below are relevant portions of the rating schedule 
found at 38 C.F.R. Part 4.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe incomplete paralysis.  Absent organic 
changes, the maximum rating will be moderate, unless sciatic 
nerve involvement is shown.  38 C.F.R. § 4.123 (2009).

[With the exceptions noted, disability from the following 
diseases and their residuals may be rated from 10 percent to 
100 percent in proportion to the motor, sensory, or mental 
function.  Consider especially psychotic manifestations, 
complete or partial loss of use of one or more extremities, 
speech disturbances, impairment of vision, disturbances of 
gait, tremors, visceral manifestations, and etc., referring 
to the appropriate bodily system of the schedule.  With 
partial loss of one or more extremities from neurological 
lesions, rate by comparison with mild moderate, severe, or 
complete paralysis of peripheral nerves] 38 C.F.R. § 4.124a.  

For disease of the peripheral nerves, the term "incomplete 
paralysis" when used with peripheral nerve injuries indicates 
a degree of lost or impaired function that is substantially 
less than that which is described in the criteria for an 
evaluation for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  The ratings for the peripheral nerves are for 
unilateral involvement, when bilateral combine with 
application of the bilateral factor.  

Complete paralysis of the median nerve results in the hand 
inclined to the ulnar side (away from the thumb), the index 
and middle fingers more extended than normally, considerable 
atrophy of the thenar eminence, the thumb in the plane of the 
hand (ape hand), pronation incomplete and defective, absence 
of flexion of the index finger and feeble flexion of the 
middle finger, cannot make a fist, index and middle fingers 
remain extended, cannot flex distal phalanx of thumb, 
defective opposition and abduction of the thumb, at right 
angles to palm, flexion of wrist weakened, pain with trophic 
disturbances.  Complete paralysis warrants a 70 percent 
rating for the major hand and 60 percent for the minor hand.  
Incomplete severe paralysis of the major hand warrants a 50 
percent rating and a 40 percent rating for the minor hand.  
Incomplete moderate paralysis of the major hand warrants a 30 
percent rating and a 20 percent rating for the minor hand.  
Incomplete mild paralysis of either hand warrants a 10 
percent rating.  Neuritis of the median nerve is rated in 
similar fashion under Diagnostic Code 8615.  Neuralgia of the 
median nerve is rated in similar fashion under Diagnostic 
Code 8715.  38 C.F.R. § 4.124(a), Diagnostic Codes 8515, 
8615, 8715 (2009).

The evidence reflects that mild sensory deficits of the left 
hand have been present throughout the appeal period.  An 
October 2004 VA compensation examination report notes 
bilateral decreased sensation over the thumb and index 
fingers.  An April 2008 VA spine compensation examination 
report notes left arm pain and reduced (4/5) left fingers 
abduction strength, a product of ulnar nerve impairment.  The 
entire left upper extremity had reduced vibratory sensation 
and light touch sensation, but normal pinprick sensation.  
Left ulnar sensory loss was reported to be greater than 
median sensory loss.  

A September 2008 VA neurologic examination report reflects 
that the Veteran reported that the symptoms were relieved by 
shaking his left hand.  Decreased vibratory and light touch 
sensation was elicited in the left first three fingers.  This 
implicated the median nerve and the left shoulder, rather 
than the cervical spine.  The final diagnosis ruled-out the 
cervical spine as the source of the symptoms.  Left shoulder 
impingement had caused the intermittent hand numbness and 
tingling.   

In October 2008, a VA physician explained that the left 
clavicle fracture had healed leaving a shoulder deformity, 
which caused impingement and left hand symptoms.

SSA records were received during the appeal period, however, 
they do not add any new relevant information.  

Thus, the medical evidence reflects two separate symptoms 
related to left median and ulnar nerve impairment.  The April 
2008 report notes reduced abductor strength in the left first 
three fingers.  Other reports note slight sensory deficits 
and numbness.  Comparing these manifestations to the rating 
criteria, because both sensory deficits and slight motor 
weakness in the left fingers are shown, the disability more 
nearly approximates moderate incomplete paralysis of the 
minor hand.  Under either Diagnostic Code 8515 for the median 
nerve, or Diagnostic Code 8516 for the ulnar nerve, moderate 
incomplete paralysis of the minor hand warrants a 20 percent 
rating.  Thus, an initial 20 percent rating is warranted.  

Concerning the RO-assigned effective date of September 15, 
2008, the medical evidence, reflects that the median nerve 
impairment existed well prior to that date.  An October 2004 
VA compensation examination report documents the Veteran's 
complaint of decreased sensation in the left hand.  The 
Veteran credibly testified to this effect also.  Moreover, 
the appeal period began with the filing of the original 
service connection claim, as this appeal arises from 
disagreement with the initial ratings assigned.  Finally, 
there is no indication that this disability changed in 
severity at any time during the appeal period.  No medical 
professional has reported that the neurological 
manifestations either began or worsened on September 15, 
2008.  That date is merely the date that the Veteran was 
examined for earlier complained-of symptoms.  Thus, the 
initial 20 percent rating for the median nerve must be 
granted for the entire appeal period relevant to the initial 
rating of the left clavicle fracture residuals.

The evidence does not contain factual findings that 
demonstrate distinct time periods in which this disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal.  The assignment of 
staged ratings for the left median nerve paralysis is 
therefore is not necessary.  Hart, supra.  After 
consideration of all the evidence of record, including the 
testimony, the Board finds that for the entire appeal period, 
an initial 20 percent rating should be granted under 
Diagnostic Code 8515 for left upper extremity ulnar and 
median nerve moderate incomplete paralysis. 

Last for consideration is a compensable rating for "Status 
post fracture of the left clavicle (claimed as fracture of 
the collar bone)."  This disability has been rated 
noncompensably for the entire appeal period under Diagnostic 
Code 5299-5203.  

Under Diagnostic Code 5203, impairment of the clavicle or 
scapula of either side with malunion is assigned a 10 percent 
disability rating.  Impairment of the clavicle or scapula of 
either side with nonunion and without loose movement is 
assigned a 10 percent disability rating.  Impairment of the 
clavicle or scapula with dislocation, or with nonunion and 
loose movement is assigned a 20 percent disability rating for 
either the major or the minor side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (2009).  While the ratings offered 
strongly suggest that the minimum rating for any clavicle 
impairment is at least 10 percent, additional guidance 
following these ratings states:  
Or rate impairment of function of contiguous joint.

Because of this restriction, clavicle impairment may be 
assigned a rating under Diagnostic Code 5203, set forth 
above, or, it may be rated based on functional impairment of 
the shoulder joint, but both ratings cannot be assigned.  

It is clear that a rating no greater than 10 percent for 
malunion of the clavicle of the minor side is more nearly 
approximated under Diagnostic Code 5203.  The malunion rating 
could be based on an October 2004 VA Bones examination report 
that discusses X-ray evidence of a deformity of the left 
clavicle fracture.  Because, however, a higher rating is 
available for limitation of motion of the left shoulder under 
Diagnostic Code 5201, it is to the Veteran's advantage to 
assign a higher rating under Diagnostic Code 5201, as 
discussed above, and then forego the potential 10 percent 
rating under Diagnostic Code 5203.  Thus, a compensable 
rating under Diagnostic Code 5203 need not be discussed 
further. 

The evidence does not contain factual findings that 
demonstrate distinct time periods in which this disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal.  The assignment of 
staged ratings for deformity of the left clavicle fracture is 
therefore is not necessary.  Hart, supra.  

After consideration of all the evidence of record, including 
the testimony, the Board finds that the preponderance of the 
evidence is against an initial compensable rating for 
residuals of a left clavicle fracture.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  An initial 
compensable rating for residuals of a left clavicle fracture 
is therefore denied.


Extraschedular Consideration

38 C.F.R. § 3.321(b) (2009) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, and is raised 
by the record, the Board must provide adequate reasons and 
bases for its decision to not so refer it.  Colayong v. West 
12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

In this case, the veteran has asserted unemployability due to 
service-connected disabilities.  Thus, further consideration 
of a total rating on either a schedular or extraschedular 
basis must be remanded for development prior to adjudication.  


ORDER

Service connection for an acquired low back disability is 
denied.

Service connection for residuals of a collapsed left lung is 
denied.

A higher (20 percent) initial rating for cervical 
degenerative disc disease is granted for the entire appeal 
period, subject to the laws and regulations governing payment 
of monetary benefits. 

A higher (30 percent) initial schedular rating for left arm 
limitation is granted for the entire appeal period, subject 
to the laws and regulations governing payment of monetary 
benefits. 

A higher (20 percent) initial schedular rating for left 
median nerve impairment is granted for the entire appeal 
period (from January 13, 2004), subject to the laws and 
regulations governing payment of monetary benefits. 

An initial compensable schedular rating for other residuals 
of left clavicle fracture is denied.  


REMAND

In April 2009, a claim for TDIU was denied; however, since 
then additional disability ratings have been added and, 
during a September 2009 hearing before the undersigned 
veterans law judge, the Veteran again asserted that service-
connected disabilities precluded gainful employment.  Thus, a 
new claim for TDIU is before the Board.

According to 38 C.F.R. § 4.16(a) (2009), total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that if 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more. 

38 C.F.R. § 3.321(b) (2009) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the Veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  However, 
while the Board assumes jurisdiction over the TDIU claim by 
virtue of an appeal for an increased rating together with an 
assertion of unemployability, the Court specifically held 
that "the Board is precluded from assigning such a rating in 
the first instance."  Floyd v. Brown, 9 Vet. App. 88, 94 
(1996).

In this case, the percentage standards listed above are met 
effective from August 14, 2007; however, there is an earlier 
portion of the appeal period where the percentage standards 
are not met.  Where the percentage standards are not met, 
TDIU may nevertheless be assigned under 38 C.F.R. § 4.16 (b) 
or under § 3.321(b); however, the Board is precluded from 
assigning TDIU under 38 C.F.R. § 4.16 (b) or § 3.321(b) in 
the first instance.  Therefore, this matter must first be 
remanded to the RO for appropriate action including referral 
to the Director, Compensation and Pension Service, if 
necessary.  

With respect to a claim for a higher rating for migraines, as 
noted in the introduction, a remand for an unprocessed NOD is 
required.  The Court has held that an unprocessed notice of 
disagreement should be remanded, rather than referred, to the 
RO.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is remanded for the following action:

1.  The AMC or RO should issue an SOC 
with respect to the schedular rating 
assigned for migraines.  Extraschedular 
consideration must also be addressed.  
Rice v. Shinseki, 22 Vet. App. 447 
(2009).  The veteran should be informed 
that, under 38 C.F.R. § 20.302 (2009), he 
has 60 days from the date of mailing of 
the SOC to file a substantive appeal or a 
request for an extension of time to do 
so.

2.  The AMC or RO must develop and 
consider the claim for TDIU.  If the 
benefit is not granted in full for any 
portion of the appeal period wherein the 
schedular requirements for TDIU are not 
met under 38 C.F.R. § 4.16(a), the AMC 
should refer that portion of the TDIU 
claim to the Director, Compensation and 
Pension Service, for extraschedular 
consideration in accordance with 
38 C.F.R. § 4.16(b) and § 3.321 (b).  
Following that action, if the desired 
benefits are not granted, an appropriate 
supplemental statement of the case (SSOC) 
should be issued.  The Veteran and his 
representative should have an opportunity 
to respond to the SSOC before the claims 
folders are returned to the Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified; however, the Veteran is advised that 
failure to report for an examination (if an examination is 
deemed necessary) without good cause, may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2009). 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


